             CASE 0:16-cr-00082-WMW-LIB Doc. 109-1 Filed 10/15/20 Page 1 of 1
  RCHAN 531.01 *                  INMATE HISTORY                *     10-15-2020
PAGE 001 OF 001 *                   DESTNATION                  *     08:02:49

 REG NO..: 20622-041 NAME....: MARTIN, ADAM JONATHAN
 CATEGORY: DST       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT DESCRIPTION                     START DATE/TIME STOP DATE/TIME
2-P     CMS 7MZ HC VOA MINNEAPOLIS MN-HOME CONF    09-29-2020 1450 09-29-2020 1257
9-L     DTH        DULUTH FPC                      02-14-2017 0937 02-17-2017 1350




G0000         TRANSACTION SUCCESSFULLY COMPLETED




                                                                                GOVERNMENT
                                                                                  EXHIBIT

                                                                                       1
                                                                           Cr. No. 216-CR-82 (WMW/LIB)
